DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to amended application filed on 02/27/2021.
Claims 2, 9, and 16, have been canceled.
Claims 1, 3-8, 10-15, and 17-20 are presented for examination.
Response to Arguments
Applicant’s amendments relating to 35 USC 101 with respect to claims 1, 8 and 15 have been fully considered and are persuasive.  The rejection of claims 1, 8, and 15 has been withdrawn. 
Applicant's arguments/amendments filed 02/27/2021 have been fully considered but they are not persuasive. Applicants argued that “determining, using the one or more vehicle simulations,… the one or more vehicle simulation determining expectations of at least one of: vehicle wear, fuel usage, maximum driving speed, and load capacity”
Examiner respectfully disagrees. Examiner would like to direct applicant to the following section of the prior art that perform simulation at least to determine fuel usage as claimed. 
	Alden et al discloses the processor at the vehicle or the server may perform simulations and measurements to quantify the relative fuel economy improvements as vehicles enter and leave the platoon… the processor may maintain a summary of past platoon configurations and associated fuel economy improvements for empirically providing a new platoon par [0019]; fuel economy (fuel usage) values for the vehicles before and after entering the platoon par [0039]- at least one of the parameters such as fuel usage before and after entering the platoon are clearly showing.

    PNG
    media_image1.png
    384
    535
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-8, 10-15, and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Publication No. 2017/0349176 issued to Alden et al.

1. Alden et al discloses a platoon apportioning system for vehicle positioning and benefit distribution in a vehicle platoon (See: par [0019] the processor at the vehicle or the server may perform simulations and measurements to quantify the relative fuel economy improvement as a vehicle enter and leave the platoon), comprising:
one or more processors (See: par [0005] a computer implemented method); and 
a memory communicably coupled to the one or more processors and storing (See: par [0005] a computer implemented method): 
a benefit determination module including instructions that when executed by the one or more processors cause the one or more processors to perform one or more vehicle simulations and to determine, using the one or more vehicle simulations,  one or more cumulative travel benefits for a group of vehicles (See: par [0005] at the processor, a value of an average fractional fuel savings rate and a fractional fuel savings rate while participating in the platoon and an equitable distribution of the fuel economy improvement value for the vehicle platoon are calculated; par [0026]-par [0033]), the one or more vehicle simulations determining expectations of at least one of: vehicle wear, fuel usage, maximum driving speed, and load capacity (See: par [0019] the processor at the vehicle or the server may perform simulations fuel economy (fuel usage) values for the vehicles before and after entering the platoon 200); 
a platoon formation module including instructions that when executed by the one or more processors cause the one or more processors to define a platoon organization to achieve at least a portion of the one or more cumulative travel benefits (See: par [0006] the processor also receives a vehicle characteristic of a first and at least one second vehicle from the at least one remote system, based on the vehicle characteristics, a driving order of the first vehicle with respect to the at least one second vehicle is selected, in response to the selected driving order, a control action is automatically executed to move the first vehicle into the selected driving order with the at least one second vehicle); and 
an apportioning module including instructions that when executed by the one or more processors cause the one or more processors to determine a benefit distribution of the cumulative travel benefits for the platoon organization (See: par [0005] an equitable distribution of the fuel economy improvement value for the vehicle platoon are calculated; par [0025] accordingly, a process that fairly distributes fuel saving among vehicles participating in a platoon is provided herein, an equitable benefit distribution (e.g. a fuel economy value increase equal to the overall percentage of fuel economy improvement of the platoon) can be obtained from the following equations;  par [0039]-[0045] and Table 1), and to apportion the cumulative travel benefits to the group of vehicles based on the benefit distribution (See: par [0005] a 

2. Canceled.  

3. Alden et al discloses the platoon apportioning system of claim 1, wherein the platoon formation module further comprises instructions to perform one or more platoon simulations, wherein the one or more platoon simulations are used in determining the platoon organization (See: par [0019] the processor at the vehicle or the server may perform simulations and measurements to quantify the relative fuel economy improvement as a vehicle enter and leave the platoon).  

4. Alden et al discloses the platoon apportioning system of claim 3, wherein the benefit distribution is estimated based on the one or more platoon simulations (See: par [0005] an equitable distribution of the fuel economy improvement value for the vehicle platoon are calculated; par [0019] the processor at the vehicle or the server may perform simulations and measurements to quantify the relative fuel economy improvement as a vehicle enter and leave the platoon; par [0025] accordingly, a process that fairly distributes fuel saving among vehicles participating in a platoon is provided herein, an equitable benefit distribution (e.g. a fuel 

5. Alden et al discloses the platoon apportioning system of claim 1, wherein the one or more cumulative travel benefits includes selected travel benefits (See: par [0003] optimize vehicle maneuvering in order to provide reduced traffic congestion, reduced travel time, and improved fuel economy).39

6. Alden et al discloses the platoon apportioning system of claim 6, wherein the selected travel benefits are determined using vehicle-specific efficiency information (See: Table 1 individual average fuel improvement).
  
7. Alden et al discloses the platoon apportioning system of claim 1, wherein apportioning the cumulative travel benefits includes transferring compensation from a first vehicle to a second vehicle (See: par [0039] to compensate for the lagging fuel economy of the truck 212, the trailing vehicles 214, 216, 218, 220 each must contribute to the fuel savings for the truck 212 during platoon travel, par [0045] computes a compensation amount for lead truck….).  

Claims 9 and 16: Canceled.

Claims 8, 10-15, and 17-20: The instant claims recite substantially same limitation as the above rejected claims 1 and 3-7, and therefore rejected under the same rationale.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM K GEBRESILASSIE whose telephone number is (571)272-8571.  The examiner can normally be reached on M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



KIBROM K. GEBRESILASSIE
Primary Examiner
Art Unit 2129



/KIBROM K GEBRESILASSIE/Primary Examiner, Art Unit 2129                                                                                                                                                                                                        04/05/202